Title: To Thomas Jefferson from George Jefferson, 9 April 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 9th. Apl. 1805
                  
                  I send by the Stage all the articles for which you wrote except the Terradisiana, of which there is none in Town. The carriage I have paid.
                  I forwarded a few days ago every thing of yours that was here; they will be with you I expect before you receive this.
                  Your Tobacco I shall hold up for 7 dolls, as I do not think there is any prospect of its falling.
                  You will receive inclosed, your account made up to the first of this month—shewing a balance in our favor of $:56.59/100.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
                  
                     Mr. Burwell is in Town—he desires me to inform you that he shall set off tomorrow to Washington
                  
               